STAYTON, Chief Justice.
The estate represented by appellee shows title to the land in controversy, which in its regular deraignment from the original grantee is not questioned except in one particular by appellants Davis & Co., who are the real defendants, who seek to show that they are purchasers in good faith without notice of the outstanding chain of title through which appellee claims.
It is urged that the proceedings had in the District Court for Fannin County in the partition of the estate of T. D. Jones and the deed made in pursuance thereof are insufficient to show title from the estate of Jones to Haley.
The proceedings had in the District Court are not set out in full, but the statement of facts shows that a suit was pending in the District Court *169for Fannin County to partition the estate of T. D. Jones, who held title to the land in controversy hy regular chain of title from the original grantee; that on March 15, 1880, that court made an order directing a person named to sell the land at public auction to the highest bidder; that on August 17, 1880, the same court confirmed1 a sale made by the person named, and directed him to make a deed to plaintiff’s intestate, which was done.
The District Court had jurisdiction to render such decrees as are shown to have been rendered, and in the absence of evidence to the contrary it must be presumed that it acquired jurisdiction of all persons necessary to empower it to make decrees that would bind ail persons interested in the estate of T. D. Jones, and that every step was taken required by law to authorize the court to cause the land to be sold for purpose of partition.
Appellee then shows title to the land in the estate represented by her, and was entitled to recover unless appellants showed that they were innocent purchasers.
The case of Davis v. Agnew, 67 Texas, 206, involved the title to the south half of 320 acres of land, part of the same tract of which that now in controversy is the north half.
Appellants’ title to the land in controversy in -this action is the same in all respects, except one, as was it in the case above referred to, and the title of appellee is the same as that shown by Agnew, except in the proceedings had in the District Court for Fannin County before referred to. In so far as the questions are the same in this case as were they in the case referred to, it is unnecessary again to discuss them.
In the case of Davis v. Agnew it was held that appellants showed no title, holding as they did through a deed from a married woman, a •daughter of the original grantee, not acknowledged as deeds are required to be to pass title to land, the separate estate of a married woman. Appellants, in the case of Davis & Co. v. Agnew, claimed title through a deed made hy a daughter of the original grantee, dated January 12,1872, to Joseph W. Farrier, and through a purchase made by them under a judgment in their favor against Farrier.
The daughter of the original grantee was a married woman at the time •she and her husband attempted to convey her interest in the land to Farrier by deed which, for want of sufficient acknowledgment, was inoperative.
The original grantee, by warranty deed of date September 4,1845, conveyed the entire tract to one under whom appellee holds by regular .chain of title.
That deed and the subsequent deeds through which appellee holds were not recorded in the county in which the land is situated until March 9, 1882, except the deed to her intestate, which was. recorded February 15. 1881.
*170On May 13, 1887, appellants obtained a deed from the daughter of the original grantee, who before had attempted to convey to Farrier, intended to be a confirmation of the deed inoperative because not properly acknowledged. f
That deed is sufficient to pass to appellants whatever title its makers' had at the time it was executed, and it contains recitals that Farrier páid valuable consideration for the land at the time "the inoperative deed was. executed to him.
The deed last referred to was admitted in evidence, and there was evidence showing that Davis & Co., when they bought under execution against Farrier, paid the costs which had accrued in their action against-him.
On these facts appellants claim that they are innocent purchasers for value, and that their right relates to the date of the attempted conveyance to Farrier.
There is no proof that Farrier paid any sum or gave anything of value-when the daughter of the original grantee and her husband attempted to convey to him.
As against appellee, whatever right appellants have grows out of the-deed made to them by the daughter of the original grantee, of date May 13, 1887. Before that date the deed from the original grantee, the father of appellants* vendor, had been placed on record, and they were thus affected with notice that their vendor nad no title when they received a deed from her.
This is conclusive of the rights of the parties, but were it not so we do-not see that appellants could acquire any right or equity by reason of the fact that Farrier may have paid a valuable consideration.when he received the deed not properly acknowledged.
At the sale made under the execution against Farrier and in favor of appéllants, they only acquired such right to the land as Farrier had, and not" any equities which may have existed between the latter and the daughter of the original grantee growing out of transactions between them; but were this not so, proof that Farrier paid a valuable consideration, as against apipellee, could not be proved by recitals in the deed to appellants of date May 13, 1887.
Appellant King was in possession of the land at the time the action was brought as the tenant of his codefendants, and the court did not err in rendering judgment against him for the land and costs, notwithstanding his disclaimer.
There is no error in the judgment and it will be affirmed.

Affirmed.

Delivered November 19, 1889.